Citation Nr: 1000887	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  05-33 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for radiculopathy of 
the right lower extremity. 

2.  Entitlement to a disability rating in excess of 40 
percent for postoperative degenerative disc disease of the 
thoracolumbar spine.

3.  Entitlement to an initial disability rating in excess of 
10 percent for postoperative degenerative disc disease, 
neurological manifestation of the left lower extremity.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1996 to June 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In 
March and June 2004, the RO continued a 40 percent disability 
rating for the Veteran's service-connected spondylolisthesis 
with spinal fusion at L4 to S1, postoperative.  In August 
2005, the RO granted service connection for neurological 
manifestations of the left lower extremity at a 10 percent 
disability rating.  In January 2009, the RO, inter alia, 
continued the 10 percent disability rating for neurological 
manifestations of the left lower extremity and denied service 
connection for radiculopathy of the right lower extremity.

In his October 2005 substantive appeal, the Veteran requested 
a hearing before a Veterans Law Judge at the RO (Travel Board 
hearing).  The Veteran was scheduled for a Travel Board 
hearing on October 22, 2009; however, as the Veteran did not 
report to his hearing and has not given good cause for his 
absence, his request for a hearing is considered withdrawn.  
38 C.F.R. § 20.704(e) (2009).  

The Board notes that the RO has adjudicated the issues of 
entitlement to service connection for radiculopathy of the 
right lower extremity and for entitlement to an initial 
disability rating in excess of 10 percent for postoperative 
degenerative disc disease, neurological manifestation of the 
left lower extremity, as issues that are separate from his 
claim for an increased disability rating for his service-
connected spine disability.  However, as the current criteria 
for rating disabilities of the spine include consideration of 
separate evaluations for neurological manifestations, the 
Board has jurisdiction over these issues.

The issues of entitlement to service connection for 
radiculopathy of the right lower extremity and for an initial 
disability rating in excess of 10 percent for postoperative 
degenerative disc disease, neurological manifestation of the 
left lower extremity are addressed in the REMAND portion of 
the decision below and are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's service-connected postoperative degenerative 
disc disease of the thoracolumbar spine is not manifested by 
unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes having a total duration of more than 
six weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for postoperative degenerative disc disease of the 
thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. §§ 3.159, 
4.1-4.10, 4.71a, Diagnostic Code 5243 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in September 2003 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Service treatment records, VA medical records and examination 
reports, non-VA medical records and lay statements have been 
associated with the record.  The appellant was afforded VA 
medical examinations in February 2002 and May 2005.  The 
Board notes that the Veteran was scheduled for a VA 
examination of his spine in February 2009 but did not report 
at the scheduled time.  His representative has requested that 
the examination be rescheduled.  However, the Board finds 
that another examination for his service-connected spine 
disability is unnecessary.  The rating criteria in effect 
throughout the appeals period provides that a disability 
rating in excess of the 40 percent currently assigned for the 
Veteran's service-connected spine disability would require 
either ankylosis of the entire thoracolumbar spine or 
incapacitating episodes lasting more than six weeks over the 
previous 12 months.  The evidence, which includes two prior 
VA examination reports and several years of VA treatment 
records, does not reflect that either of these are the case.  
As such, the Board finds that a remand is unnecessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Disability Rating

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the Veteran's increased rating claims, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that the Court, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  38 U.S.C. § 5110.  Accordingly, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The Board observes that the criteria relating to spinal 
disorders were amended during the appeals period and the most 
favorable one must be applied.  See 68 Fed. Reg. 51,454-58 
(Aug. 27, 2003); 69 Fed. Reg. 32,449 (June 10, 2004) 
(codified at 38 C.F.R. § 4.71a (2008)); see also VAOPGCPREC 
3-2000.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Veteran's service-connected spine disability is rated 
under Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome.  Under Diagnostic Code 5293, effective September 
23, 2002 to September 25, 2003, during the time the Veteran 
submitted his increased rating claim, intervertebral disc 
syndrome (preoperatively or postoperatively) is to be rated 
either on the basis of incapacitating episodes or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The regulation defines an 
incapacitating episode as a period of acute signs and 
symptoms that requires bed rest prescribed by a physician and 
treatment by a physician.  Incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months warrant a 40 percent disability 
evaluation, and incapacitating episodes having a total 
duration of at least six weeks during the past 12 months 
warrant a 60 percent disability evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).   

A March 2003 private physiatric consultation report shows 
that the Veteran had tight lower lumbar paraspinal muscles 
but no significant tenderness to palpation of bone or soft 
tissue, no appreciable muscle atrophy, and forward flexion of 
45 degrees.  An October 2003 VA medical record shows that the 
Veteran had chronic low back pain.

An April 2004 VA examination report shows that the Veteran 
had a normal gait and posture.  Regarding the thoracolumbar 
spine, the Veteran had muscle spasm and tenderness but no 
radiation of pain on movement.  He had forward flexion to 90 
degrees, with pain at 45 degrees which was not limited by 
fatigue, weakness, lack of endurance or incoordination.  
There was no ankylosis and no intervertebral disk syndrome.  
Motor and sensory function was normal in the lower 
extremities.  The examiner gave the diagnosis of 
spondylolisthesis with spinal fusion at L5-S1, post 
operative.  

An April 2005 VA medical record reflected that the Veteran 
had severe chronic low back pain.  A May 2005 VA examination 
report shows that the Veteran had pain in his lower left 
back, which occurred three or more times per day and, at 
times, lasted for hours.  The pain travelled to the left foot 
intermittently.  The pain was sharp in nature.  The Veteran 
reported that his condition did not cause incapacitation.  
Upon examination, the Veteran had no complaints of radiating 
pain on movement.  Muscle spasm was absent, there was 
tenderness on examination, straight leg raising was negative 
on both sides, and there was no ankylosis of the spine.  The 
Veteran's posture and gait were within normal limits.  The 
Veteran had forward flexion of 55 degrees, with pain 
beginning at that degree.  The examiner noted that the 
Veteran's joint function of his spine was additionally 
limited by pain, fatigue, weakness and lack of endurance.  
The examiner indicated that there were no signs of 
intervertebral disk disease with chronic and permanent nerve 
root involvement.  A neurological examination of the lower 
extremities showed that motor function was within normal 
limits.  Sensory function was abnormal with findings of left 
medial plantar surface decreased sensation.  Right and left 
lower extremity reflexes revealed knee and ankle jerks of 2+.  
An August 2005 VA X-ray revealed first degree 
spondylolisthesis of L5 on S1, posterior fusion of L5 with 
metallic hardware in place, levoscoliosis and that the 
remaining vertebral bodies were of normal appearance and the 
pedicles were intact.  

A May 2006 VA medical record showed that the Veteran had 
chronic low back pain.  A September 2007 VA X-ray revealed no 
evidence of ankylosing spondylitis, with a solid fusion mass 
at L5 to S1, post surgical changes with narrowed disc space 
and spondylolisthesis at L5-S1 which was stable in both 
flexion and extension views.  

Based upon the evidence of record, the Veteran's service-
connected lumbar spine disability does not warrant a higher 
disability rating under Diagnostic Code 5293, in effect 
during the appeals period prior to September 25, 2003.  There 
is no evidence in the file that the Veteran has had 
incapacitating episodes at any time over the relevant appeals 
period.  None of the examiners have indicated that the 
Veteran has required bedrest; in particular, none have 
indicated that the Veteran required more than six weeks of 
bedrest over the previous 12 months.  The Board notes that 
the Veteran, in his substantive appeal, contended that he is 
incapacitated for at least two weeks per year due to pain.  
However, the Veteran indicated that this is not prescribed by 
a physician and does not require treatment by a physician.  
In addition, this does not meet the duration of over six 
weeks of incapacitating episodes that is required by the 
regulation to warrant a disability rating in excess of 40 
percent.  Therefore, the Veteran's service-connected back 
disability would not warrant a higher rating based on 
incapacitating episodes under Diagnostic Code 5293, effective 
September 23, 2002 to September 25, 2003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).   

The Board has considered rating the Veteran's service-
connected spine disability under other Diagnostic Codes in 
effect prior to September 25, 2003 in order to provide him 
with the most beneficial rating; however, the only Diagnostic 
Codes which provide a disability rating in excess of 40 
percent pertain to ankylosis and fractured vertebra, which 
are not relevant to the Veteran's postoperative degenerative 
disc disease of the thoracolumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5289 (2003).  There is no 
competent medical evidence of a vertebral fracture ratable 
under Diagnostic Code 5285.  There is no competent medical 
evidence of complete bony fixation (ankylosis) of the spine 
ratable under Diagnostic Code 5286.  The fusion provides 
evidence of ankylosis of the lumbar spine.  However, the 
Veteran is able to stand straight, thus there is, at most, 
favorable ankylosis, for which diagnostic code 5289 provides 
a 40 percent rating.  This would be an alternative rating 
based on limitation of motion and not an additional rating 
based on symptoms in addition to limitation of motion.  There 
is no competent medical evidence of the Veteran's spine being 
ankylosed in an unfavorable position, so that he could not 
stand straight, as required for a 50 percent rating under 
diagnostic code 5289 (2003).  

The current Diagnostic Codes 5235 to 5243 are to be rated in 
accordance with the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula), unless Diagnostic 
Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(Formula for Incapacitating Episodes).  Under the General 
Formula, for spine disabilities with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, a 40 percent disability rating is 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent disability rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  The regulation defines unfavorable 
ankylosis as a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2009).

The Veteran's service-connected lumbar spine disability does 
not warrant a higher disability rating under the current 
criteria for Diagnostic Code 5243 set out in the General 
Formula.  There is no evidence of unfavorable ankylosis of 
the Veteran's lumbar spine in any medical records showing 
treatment for his service-connected postoperative 
degenerative disc disease of the thoracolumbar spine.  The 
Board also notes that the Veteran's service-connected lumbar 
spine disability does not meet the criteria for an increased 
disability rating under the Formula for Incapacitating 
Episodes.  As such, a disability rating in excess of 40 
percent is not warranted for the Veteran's service-connected 
lumbar spine disability under the current criteria for rating 
disabilities of the spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2009).

The Board notes that the Veteran has contended that his 
service-connected spine disability should be rated at a 60 
percent disability rating under Diagnostic Code 5293, in 
effect prior to September 23, 2002.  Under these criteria, a 
60 percent disability rating is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  However, the Veteran filed his 
claim for an increased disability rating in early September 
2003.  As noted above, when rating criteria are amended 
during an appeals period for a claim, the most favorable one 
in effect during that appeals period must be applied.  In 
this case, the criteria to which the Veteran is referring 
were in effect prior to the appeals period for his increased 
rating claim, and therefore will not be applied.  

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran meets the criteria for a 
40 percent disability rating for his service-connected 
postoperative degenerative disc disease of the thoracolumbar 
spine.  Hart.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's postoperative degenerative disc 
disease of the thoracolumbar spine is currently resulting in 
frequent hospitalizations or marked interference in his 
employment.  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2009).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the Veteran's 
claim for an increased rating for his postoperative 
degenerative disc disease of the thoracolumbar spine, the 
"benefit-of-the-doubt" rule is not applicable and the Board 
must deny his claims.  See 38 U.S.C.A. § 5107(b).


ORDER

A disability rating in excess of 40 percent for postoperative 
degenerative disc disease of the thoracolumbar spine is 
denied.


REMAND

The duty to assist includes obtaining medical records or an 
examination and a medical opinion when necessary to make an 
adequate determination.  See 38 C.F.R. § 3.159(c)(4).  The 
Veteran's most recent VA examination for his spine disability 
and any associated neurological manifestations was in May 
2005.  In a February 2009 statement, the Veteran, through his 
representative, requested a current examination for 
complications secondary to his service-connected lumbar spine 
disability, including the neurological manifestations.  The 
Veteran was scheduled for an examination but did not report 
for the examination.  In a July 2009 statement, his 
representative requested that the Veteran's examination be 
rescheduled.  The Board finds that, in order to appropriately 
fulfill the duty to assist, the Veteran should be scheduled 
for another examination to determine whether he has any 
neurological manifestations of his service-connected spine 
disability which affect his right lower extremity and to 
determine the current nature and severity of the service-
connected neurological manifestations of his left lower 
extremity.  

Accordingly, the case is remanded for the following action:

1.  VA should make arrangements for the 
Veteran to be afforded a neurological 
examination to determine whether the 
Veteran has neurological manifestations 
of his service-connected spine disorder 
that affect his right lower extremity and 
to determine the nature and extent of his 
service-connected neurological 
manifestations of his left lower 
extremity.  All indicated tests or 
studies deemed necessary for accurate 
assessments should be done.  The claims 
file and this remand must be made 
available to the examiner(s) for review 
of the pertinent evidence in connection 
with the examination(s), and the 
report(s) should so indicate.

The examiner should determine whether the 
Veteran has any neurological disorders in 
his right lower extremity that are 
associated with his service-connected low 
back disorder and, if so, the current 
nature and severity of such disorder.  
The neurological examiner is to also 
assess the current nature and extent of 
severity of the Veteran's neurological 
manifestations of his left leg in 
accordance with the latest AMIE worksheet 
for rating neurological disorders.  The 
Diagnostic Codes applicable to nerve 
impairment distinguish the types of 
paralysis--complete and incomplete.  
Under incomplete paralysis, the degree of 
paralysis is further broken down into 
three or four categories: severe, 
moderately severe, moderate, and mild.  
With these categories in mind, the 
examiner should classify the appellant's 
right lower extremity impairments, 
distinguishing among the categories and 
using the results of all pertinent 
testing of record.  All indicated tests 
or studies deemed necessary for an 
accurate assessment should be done.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiners 
should state the reason why.

2.  The Veteran should be given adequate 
notice of the requested examinations, 
which includes advising him of the 
consequences of his failure to report to 
the examinations.  If he fails to report 
to the examinations, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

3.  Following completion of the above, VA 
should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case, 
reflecting consideration of any new 
evidence and all pertinent laws and 
regulations.  A reasonable opportunity to 
respond should be afforded before the 
case is returned to the Board for further 
review.

The purposes of this remand are to comply with due process of 
law and to further develop the Veteran's claim.  No action by 
the Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2009).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CLIFFORD R. OLSON 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


